In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Cozzens, Jr., J.), dated September 17, 2009, as granted those branches of the renewed motion of the defendant Town of Hempstead and the cross motion of the defendant Alfred G. Keifer, Jr., as executor of the estate of Irene G. Keifer, which were for summary judgment dismissing the complaint insofar as asserted against each of them.
Ordered that the appeal is dismissed, without costs or disbursements, as the order appealed from was superseded by an order of the same court entered April 15, 2010, made upon reargument (see Petrillo v Town of Hempstead, 85 AD3d 996 [2011] [decided herewith]). Rivera, J.P., Eng, Roman and Miller, JJ., concur.